Title: Instructions for the Navy Department, [ca. 19 October 1816]
From: Madison, James
To: 


        
          [ca. 19 Oct. 1816]
        
        Instructions prepared for the Navy Dept.
        Capt. Morris with the Frigate Congress to proceed without delay to the Gulf of Mexico, where he will of course take the naval command on the N. O. Station.
        He is 1. To protect our commerce in the Gulf of Mexico agst the violence & depredations of pirates, not confounding however with pirates, armed vessels under whatever flag, committing hostilities agst. a particular nation or nations only.
        2. To protect our commerce agst. an exercise of force by the armed vessels, of whatever nation or Country, not authorized by the belligerent right of search, or the laws of blockade as asserted by the U.S. The entrance into & departure of Commercial vessels from our ports, is not to be interrupted or aided, by the hovering of such armed Vessels on our Coast for the purpose.
        3. To maintain the territorial rights of the U.S. within the marginal league; but no interruption is to be given to friendly vessels under whatever flag proceeding to ports of the U.S.
        4. To aid, according to law, in detecting and suppressing the frauds of smugglers.
        
        5. To prevent the entrance of the vessels under his command into ports of the Spanish Maine or Islands adjacent, whether in possession of the one or the other Contending parties, except in cases of real emergency; the vessels so entering to observe during their necessary stay the neutral obligations of the U; ⟨and⟩ to prevent any unnecessary cruises or approaches towards the Spanish Coasts, which might favor suspicions of hostile or unwarrantable purposes; and to prevent unjustifiable violence of any sort, by vessels under his Command, on vessels armed or unarmed under whatever flag.
        6. Not to allow any such public vessel to transport or receive on board any private mercantile property in which is to be classed specie & bullion; nor passengers of any description, without a sanction properly obtained.
        7. Not to convoy or protect agst. a rightful seizure by Belligerent vessels under whatever flag, American or other vessels bound with Contraband of war to ports of a Country at war.
        8. To communicate and co-operate, as occasions may justify & require, with the officer Commanding the land forces of the U.S. in repelling & defeating any invasion which may be made or attempted by any foreign armament.
      